Citation Nr: 1416859	
Decision Date: 04/15/14    Archive Date: 04/24/14

DOCKET NO.  01-08 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for memory loss (claimed as a manifestation of an undiagnosed illness). 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran, Veteran's mother, and Veteran's sister


ATTORNEY FOR THE BOARD

H. Hoeft, Counsel


INTRODUCTION

The Veteran served on active duty from October 1985 to October 1991, to include service in the Southwest Asia Theater of operations during the Persian Gulf War.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2000 rating decision of the New Orleans, Louisiana, Regional Office (RO) of the Department of Veterans Affairs (VA). 
 
The Veteran testified at an August 2002 Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that proceeding has been associated with the claims file.  

This case was remanded by the Board in September 2003 for further development.  

In a February 2006 decision, the Board denied the Veteran's claims for an increased disability rating for achalasia with esophageal spasm and service connection for disabilities manifested by memory loss, headaches, and joint and muscle pain. The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In March 2008, the Court issued a memorandum decision vacating the Board's February 2006 decision to the extent it denied the Veteran's claims for service connection for disabilities manifested by memory loss, headaches, and joint and muscle pain.  As the Veteran did not appeal the claim for an increased disability rating for achalasia with esophageal spasm, the Court deemed this claim was abandoned. A copy of the Court's Decision has been incorporated into the claims folder.

This case was remanded by the Board in February 2009 for further development.

During the pendency of this appeal, by May 2008 and April 2011 rating decisions, the RO granted the Veteran's claims for service connection for posttraumatic stress disorder (PTSD), and for regular and migraine headaches, respectively.  As this constitutes full grants of the claims sought on appeal, these issues are no longer in appellate consideration.  In September 2011, the Board granted the Veteran's claim for service connection for joint and muscle pain, inducing as a manifestation of an undiagnosed illness or a chronic multi-symptoms illness.  As such, that issue is no longer on appeal. 

In September 2011, the Board issued a decision that, in part, denied the appealed claim of entitlement to service connection for memory loss, including as a manifestation of an undiagnosed illness or chronic multi-symptom illness.  

Pursuant to a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F. 3d 1312 (Fed. Cir. 2013), the Board's September 2011 decision was identified as having been potentially affected by an invalidated rule relating to the duties of the VLJ that conducted the August 2002 hearing.  In order to remedy any such potential error, the Board sent the Veteran a letter notifying her of an opportunity to receive a new hearing and/or a new decision from the Board.  Subsequently, the Veteran requested only to have the prior decision vacated and a new one issued in its place.  This decision satisfies that request.  

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

In evaluating this case, the Board has not only reviewed the physical claims file, but has also reviewed the eFolder on Virtual VA and VBMS to ensure a complete assessment of the evidence.  In this regard, additional medical evidence was added to Virtual VA after the issuance of the most supplemental statement of the case (hereinafter "SSOC").  The Board recognizes that this medical evidence, which includes VA treatment reports, constitutes new evidence without a waiver of initial AOJ consideration.  However, this evidence is essentially duplicative of the evidence of record insofar as it merely contains ongoing treatment for, and diagnoses of PTSD and related memory loss, which have already been noted in the record. See 38 C.F.R. § 20.800; 20.1304.  The Board concludes that there is no prejudice in proceeding with consideration of this case without affording the RO an opportunity to issue another SSOC; proceeding with the claim without a remand to the RO is not prejudicial to the Veteran.  As such, the case has now returned to the Board and the Board will proceed to consider the appeal on the merits.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013). 38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. The Veteran had active military service in the Southwest Asia Theater of operations during the Persian Gulf War. 

2. The medical evidence of record establishes that the Veteran's memory loss is a symptom of her service-connected post traumatic stress disorder (PTSD) and thus, has been attributed to a known clinical diagnosis for which she is receiving disability compensation benefits.


CONCLUSION OF LAW

There is no longer an issue of fact or law before the Board pertaining to the claim of entitlement to service connection for memory loss (claimed as a manifestation of an undiagnosed illness.  38 U.S.C.A. §§ 511, 7104, 7105 (West 2002); 38 C.F.R. § 20.201 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified, in part, at 38 U.S.C.A. § 5103, was signed into law on November 9, 2000. Implementing regulations were created, codified at 38 C.F.R. § 3.159 (2013).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that the claimant is expected to provide. 38 C.F.R. § 3.159(b)(1) (2013).

The United States Court of Appeals for Veterans Claims (Court) held in Pelegrini v. Principi, 18 Vet. App. 112 (2004) that to the extent possible the VCAA notice, as required by 38 U.S.C.A. § 5103(a) (West 2002), must be provided to a claimant before an initial unfavorable decision on a claim for VA benefits. Pelegrini, 18 Vet. App. at 119-20; see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Prior to the initial adjudication of the Veteran's claims for service connection in the October 2000 rating decision, she was provided notice of how to substantiate a claim based on Gulf War Service due to an undiagnosed illness in November 1999. Thereafter, she was provided partial notice of the VCAA in April 2004.  Additional VCAA letters were sent in October 2008, April 2009 and March 2011.  The VCAA letters indicated the types of information and evidence necessary to substantiate the claim, and the division of responsibility between the Veteran and VA for obtaining that evidence, including the information needed to obtain lay evidence and both private and VA medical treatment records.  The Veteran also received notice in October 2008, April 2009 and March 2011, pertaining to the downstream disability rating and effective date elements of her claims, with subsequent re-adjudication in an April 2011 Supplemental Statement of the Case. Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also Mayfield and Pelegrini, both supra.

All relevant evidence necessary for an equitable resolution of the issues on appeal has been identified and obtained, to the extent possible.  The evidence of record includes service treatment records, service personnel records, private medical records, VA outpatient treatment reports, VA examinations, lay statements and testimony from the Veteran's family members, and statements and testimony from the Veteran and her representative.  The Veteran has not indicated that she has any further evidence to submit to VA, or which VA needs to obtain.  There is no indication that there exists any additional evidence that has a bearing on this case that has not been obtained.  The Veteran and her representative have been accorded ample opportunity to present evidence and argument in support of her appeal.  All pertinent due process requirements have been met. See 38 C.F.R. § 3.103 (2013).

As for the Veteran's August 2002 Board hearing, the Board notes that the Veteran was provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge. In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked. Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

Here, during the August 2002 hearing, the undersigned Veterans Law Judge enumerated the issues on appeal and inquired as to the Veteran's current symptoms and treatment for her claimed memory loss.  Moreover, the hearing discussion did not reveal any evidence that might be available that had not been submitted.  Under these circumstances, nothing gave rise to the possibility that evidence had been overlooked with regard to the Veteran's claim for service connection for memory loss.  Additionally, neither the Veteran nor her representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) nor has identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may adjudicate the claim based on the current record. 

In summary, the duties imposed by the VCAA have been considered and satisfied. As indicated, the Veteran has been notified and made aware of the evidence needed to substantiate the claim, the avenues through which she might obtain such evidence, and the allocation of responsibilities between herself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.

Pertinent Laws and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110 , 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

In order to establish service connection for a claimed disorder on a direct basis, there must be: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of the in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may also be established for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability resulting from undiagnosed illness that became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2011, and cannot be attributed to any known clinical diagnosis by history, physical examination, or laboratory tests. 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1). 

In the case of claims based on undiagnosed illness under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service. Gutierrez  v. Principi, 19 Vet. App. 1, 8-9 (2004).  Further, lay persons are competent to report objective signs of illness. Id.  

The determination as to whether the requirements for service connection are met is based on an analysis of all of the evidence of record and the evaluation of its credibility and probative value. 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 3.303(a) (2013). See Baldwin v. West, 13 Vet. App. 1 (1999).  When there is an approximate balance of positive and negative evidence regarding a material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013). See Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001).  If the Board determines that the preponderance of the evidence is against the claim, then it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule will not be applicable. Ortiz, 274 F.3d at 1365.

The Secretary shall decide all questions of law and fact to a decision by the Secretary under a law that affects the provision of benefits by the Secretary of Veterans Affaris.  38 U.S.C.A. § 511(a).  All questions in a matter which under section 38 U.S.C.A. § 511(a) are subject to a decision by the Secretary shall be subject to one review on appeal to the Secretary.  Final decisions on such appeals shall be made by the Board.  Decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record and applicable provisions of law and regulation.  38 U.S.C.A. § 7104(a).  

The Board may dismiss any appeal which fails to allege error of fact in the determination being appealed.  38 U.S.C.A. § 7105(d)(5).

Analysis - Memory Loss

In statements and testimony presented throughout the duration of the appeal, the Veteran has maintained that she served in the Southwest Asia Theater of operations during the Persian Gulf War, which resulted in many chronically unexplained symptoms following her active service including memory loss. 

Initially, the Board notes that the Veteran memory loss claimed as due to a chronic undiagnosed illness, has been attributed to a known clinical diagnosis, namely her service-connected PTSD and, as such, is not qualifying chronic disability for the purposes of 38 C.F.R. § 3.317.  In this regard, the Board notes the relevant evidence as discussed below.

In March 2000 VA examination in which the Veteran reported memory problems and the examiner noted her reports thereof in the impression, however, the examiner found that the Veteran should have detailed memory testing by neuropsychology. 

In a June 2000 VA examination the Veteran presented with complaints centered around distractibility and forgetfulness.  At this time, the VA examiner found that the type of memory problems the Veteran described were consistent with those often reported by individuals who were suffering from significant emotional distress, as well as a lack of significant objective cognitive deficits, and that the same psychological stresses which probably accounted for her memory may also have contributed, to some extent, to her other physical symptoms.  She was diagnosed with adjustment reaction with depressive and anxiety features secondary to current environmental stress. 

Thereafter, in an October 2000 VA addendum opinion, the VA examiner noted that, based upon a review of the claims file, the neuropsychiatric evaluation revealed that the Veteran did not have a significant objective cognitive deficit and that the type of memory problems described by her were secondary to significant emotional distress. 

In an October 2003 VA examination, the Veteran reported that she concentrated well, her memory was "not too good," and she was forgetful.  The examiner noted that as her memory was within normal limits on examination, any problem with memory was highly subjective and not objective.  She was diagnosed with major depressive disorder.

In a February 2008 VA examination, the Veteran reported subjective symptoms included problems with concentration and was diagnosed with PTSD as well as major depressive disorder. 

In August 2008 and March 2009 VA outpatient treatment reports, the Veteran reported having problems with short term memory and was diagnosed with PTSD and major depressive disorder. 

In a January 2010 VA examination for PTSD, the Veteran reported symptoms including difficulty concentrating and making decisions.  A psychiatric evaluation revealed objective findings of a mildly impaired recent memory.  The Veteran was diagnosed with PTSD and major depressive disorder as secondary to PTSD. 

In August 2012 VA outpatient treatment reports, the Veteran again reported having problems with short term memory and was diagnosed with PTSD and major depressive disorder.

Based upon the evidence above, the Board finds that the Veteran's memory loss is a symptom of PTSD. 

While the Board accepts the lay statements and testimony from the Veteran and her sister as credible evidence that she has had memory and concentration problems since her discharge from active service and the VA medical records demonstrate the Veteran has sought treatment for complaints of memory loss, the medical evidence of record discussed above also reflect that the Veteran's current memory loss is a symptom of her service-connected PTSD. See Barr v. Nicholson, 21 Vet. App. 303 (Fed. Cir. 2007).  Therefore, as the Veteran is currently receiving disability compensation for PTSD, with memory loss being a symptom thereof, service connection cannot be established for memory loss separately on a direct basis. 

Except as otherwise provided in the rating schedule, all disabilities, including those arising from a single disease entity, are to be rated separately, and then all ratings are to be combined pursuant to 38 C.F.R. § 4.25 (1993)." Esteban v. Brown, 6 Vet.App. 259, 261 (1994).  However, "evaluation of the 'same disability' or the 'same manifestation' under various diagnoses is to be avoided." Id. (citing "anti-pyramiding provision" of 38 C.F.R. § 4.14 (1998)); see also Evans (Samuel) v. Brown, 9 Vet.App. 273, 288 (1996) ("veteran can receive separate disability ratings unless the conditions constitute the 'same disability' or the 'same manifestation' under 38 C.F.R. § 4.14 ").  The Court has interpreted 38 U.S.C.A. § 1155 as implicitly containing the concept that the rating schedule may not be employed as a vehicle for compensating a claimant twice (or more) for the same symptomatology; such a result would overcompensate the claimant for the actual impairment of his earning capacity and would constitute pyramiding of disabilities, which is cautioned against in 38 C.F.R. § 4.14. See Id.  In order to avoid granting multiple awards for the same condition, the Court has held that separate awards may be granted only when "none of the symptomatology for ... [each of the claimed] conditions is duplicative of or overlapping with the symptomatology of the other ... conditions." Id. 

In this case, the medical evidence of record demonstrates that the Veteran's memory loss is a symptom associated with her service-connected PTSD, in which the diagnostic criteria provide compensation for symptoms including memory problems.  In this function, the grant of service connection for PTSD has, in effect, been expanded to include memory loss.  For this reason, the Board finds that separate service connection for memory loss cannot be established as this would constitute a pyramiding of disabilities. 38 C.F.R. §§ 4.14, 4.130.

As a result, there is no longer a question or controversy remaining regarding the benefit sought on appeal, because the Veteran's memory loss is a symptom of her post traumatic stress disorder (PTSD) and thus, has been attributed to a known clinical diagnosis for which she is already receiving service-connected disability compensation benefits.  The relief sought on appeal, the expanded grant of service connection for PTSD to include memory loss, has been accomplished.  38 U.S.C.A. §§ 511, 7104, 7105 (West 2002); 38 C.F.R. § 20.201 (2013).  Accordingly, the appeal is dismissed.



ORDER

The appeal of entitlement to service connection for memory loss (claimed as a manifestation of an undiagnosed illness) is dismissed.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


